Title: To John Adams from Nicolaas & Jacob van Staphorst, 21 September 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam the 21th: Septr. 1782
Sir

The 13th. Instt. we had the honour of waiting on your Excellency last, which we do confirm, and have now to acquaint your Excellency that our Petition to the Regency of this Town, relative to the Maryland Loan, notwithstanding the favourable Report of the Committee, has been declined by the majority of a few Voices in the Council, who unhappily has not been very numerous.
Your Excellency will easily perceive that of consequence there will be now no occasion for making the Same motion in behalf of the General Loan for the United States of America; for which we are exceeding Sorry, as no doubt it would have given a great weight to the American Credit, at least have raisen it the Sooner.
We have now resolved to open the Loan for the State of Maryland yesterday, agreable to the inclosed Advertisements, and flatter ourselves, that as it is but a Small Sum of money, it will be Soon compleated.

With the greatest respect we have the honour to be Sir! Your Excellency’s most obedt. & humble Servants
Nichs. & Jacob van Staphorst & Co

